Exhibit 10(e)(6)

 

2005 Executive Long-Term Incentive Program (“2005 E-LTIP”)

 

Under the 2005 E-LTIP, executive officers of the Company are eligible to receive
performance shares based on certain performance measures established by the
Compensation Committee of the Board of Directors (the “Committee”).

 

The performance elements and corresponding weights for the 2005 E-LTIP are: (i)
(60%) Diluted Earnings Per Share (EPS) from Continuing Operations, as reported
in the Company’s audited financial statements, as adjusted on an after-tax basis
for the following discretely disclosed (in either Management’s Discussion and
Analysis/MD&A or the footnotes to the financial statements) items (if in excess
of $50 million pre-tax on an individual basis): legal and regulatory matters;
loss (gain) on early extinguishment of debt; business divestitures and asset
sale losses (gains); impairment of long-lived assets; impairment of goodwill and
other intangibles; restructuring charges resulting from a strategically-named
corporate initiative and/or annual cumulative restructuring charges in excess of
$50 million, exclusive of previously identified initiatives. In addition, any
adjustment greater than $50 million of the annual tax provision resulting from a
change in tax law shall be excluded from the compilation of EPS; and (ii) (40%)
Net Cash provided by (used for) Operating Activities as reported in the
Company’s audited financial statements, as adjusted for the cash flow impacts
(inflows and outflows) resulting from those items as identified within the
definition of Diluted EPS. In addition, any individual special discretionary
pension funding greater than $50 million shall be excluded.

 

Earning of the shares will be based on achievement of the performance targets as
defined above, subject to the review and certification of the Committee
following the completion of each of the next three fiscal years.